Matter of Freis (2020 NY Slip Op 02313)





Matter of Freis


2020 NY Slip Op 02313


Decided on April 16, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 16, 2020

PM-51-20

[*1]In the Matter of James Henry Freis, an Attorney. (Attorney Registration No. 1838580.)

Calendar Date: April 13, 2020

Before: Mulvey, J.P., Devine, Aarons, Pritzker and Reynolds Fitzgerald, JJ.


James Henry Freis, Metuchen, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam
James Henry Freis was admitted to practice by this Court in 1983 and lists a business address in Metuchen, New Jersey with the Office of Court Administration. Freis now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Freis' application.
Upon reading Freis' affidavit sworn to December 16, 2019 and filed December 18, 2019, and upon reading the March 12, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Freis is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Mulvey, J.P., Devine, Aarons, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that James Henry Freis' application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that James Henry Freis' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that James Henry Freis is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Freis is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that James Henry Freis shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.